MIDDLETON, PJ.
We have given the record more than usual attention- and are led to the conclusion that the evidence, and particularly the plaintiff’s own evidence ini the trial court, does not support the averments made as aforesaid in his second cause of action.
It seems to be well settled that where a party contracts with an agent, knowing at the time of the making of the contract that he is dealing with the agent of another party but notwithstanding that fact contracts with the agent alone, he can not thereafter maintain an action on said contract against such agent’s principal. Post v. Kinney, 3 Bul. 118, and eases there cited.
On page 30 of the record the plaintiff testified that he called upon Bishop and in answer to this inquiry
“And what did you say to him about this contract?” he replied:
“I made him an offer, like anybody else, and I told him I would like to finish the houses for The Depositors Savings and Loan Company.”
We are of the opinion that this evidence tending to show that Gross knew who owned the. property is not counter balanced by any other competent evidence in the record and that the verdict of the jury, which was a general verdict but which manifestly included a finding in favor of the plaintiff on both causes of action stated in his petition, was and is manifestly against the law and the evidence. For this reason the judgment is reversed and the cause is remanded to the Court of Common Pleas for further proceedings according to law. (Lemert and Mauck, JJ., concur.)